        Case 6:20-mj-00002-JDP Document 17 Filed 01/13/21 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 213-8743
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 6:20-mj-00002-JDP
12                       Plaintiff,
13           v.                                         MOTION TO DISMISS; AND
                                                        ORDER THEREON
14    CHRISTIAN GUTIERREZ,
15                       Defendant.
16
            Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court
17
     endorsed hereon, the United States hereby moves the Court for an order of dismissal without
18
     prejudice and in the interest of justice. The parties have reached a resolution in this matter
19   wherein the Government will dismiss the pending case and issue the Defendant a citation for
20   Presence in a park while under the influence of alcohol, or controlled substance to a degree or that
21   may endanger persons, property, or park resources, in the amount of $350 plus a $30 processing

22   fee, consistent with bail schedule, which the Defendant will pay through the Central Violations
     Bureau within 90 days. Defendant does not oppose.
23

24   Dated: January 12, 2021                                NATIONAL PARK SERVICE

25
                                                            /S/ Sean O. Anderson______
26                                                          Sean O. Anderson
                                                            Legal Officer
27
                                                            Yosemite National Park
28
                                                        1
        Case 6:20-mj-00002-JDP Document 17 Filed 01/13/21 Page 2 of 2


 1                                            ORDER
 2

 3              Upon application of the United States pursuant to Fed. R. Crim. P. 48(a), the case United
     States v. Gutierrez, no. 6:20-mj-00002-JDP, is dismissed, without prejudice, in the interest of
 4
     justice.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:        January 13, 2021
                                                          HELENA M. BARCH-KUCHTA
 9                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                         2
